Exhibit 10.3

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this
May 3, 2011 (the “Effective Date”), by and between Willdan Group, Inc., a
Delaware corporation (“Company”), and Marc Tipermas, an individual
(“Executive”).

 

RECITALS

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A. Company desires to employ Executive to carry out the duties and
responsibilities described below on the terms and conditions hereinafter set
forth.

 

B. This Agreement shall be effective immediately and shall govern the employment
relationship between Executive and Company from and after the Effective Date,
and, as of the Effective Date, supersedes and negates all previous agreements
and understandings with respect to such relationship (including, without
limitation, the Employment Agreement by and between Company and Executive dated
May 22, 2007 (the “Prior Employment Agreement”)).

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.               Retention and Duties.

 

1.1         Retention.  Company hereby agrees to continue to employ Executive
for the Employment Period (as defined in Section 2), on the terms and conditions
set forth in this Agreement.  Executive hereby accepts and agrees to such
employment on the terms and conditions so set forth.

 

1.2         Duties.  During the Employment Period, Executive shall serve Company
as its President of National Programs and shall have the powers, duties and
obligations of management commensurate with such position, subject to the
directives of Company’s Board of Directors (the “Board”) and the corporate
policies of Company as they are in effect from time to time throughout the
Employment Period, including, without limitation, Company’s business conduct and
ethics policies, as they may change from time to time.  During the Employment
Period, Executive shall report solely to the Chief Executive Officer.

 

1.3         No Other Employment; Minimum Time Commitment.  During the Employment
Period, Executive shall both (i) devote substantially all of Executive’s
business time, energy and skill to the performance of Executive’s duties for
Company, and (ii) hold no other employment.  Executive’s service on the boards
of directors (or similar body) of other business entities, or the provision of
other services thereto, is subject to the prior written approval of the Board,
which may not be unreasonably withheld.  Company shall have the right to require
Executive to resign from any board or similar body on which he may then serve if
the Board reasonably determines that Executive’s service on such board or body
interferes with the effective discharge of Executive’s duties and
responsibilities to Company or that any business related to such service is then
in competition with any business of Company or any of its affiliates, successors
or assigns.  Nothing in this Section 1.3 shall be construed as preventing
Executive

 

1

--------------------------------------------------------------------------------


 

from engaging in the investment of his personal assets; provided, however, that
Executive may not invest in entities that engage in a business that competes
directly or indirectly with the Company except to the extent that such entity is
publicly traded on a national or regional stock exchange or on an over-the
counter market and Executive does not, directly or indirectly, beneficially own
more than five percent (5%) of any class of securities of such entity. 
Notwithstanding the foregoing, Executive may provide outside consulting services
with the prior consent of Company’s Board.

 

1.4         No Breach of Contract.  Executive represents to Company that:
(i) the execution and delivery of this Agreement by Executive and Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any other
agreement or policy to which Executive is a party or otherwise bound;
(ii) Executive has no information (including, without limitation, confidential
information and trade secrets) relating to any other person or entity which
would prevent, or be violated by, Executive entering into this Agreement or
carrying out his duties hereunder; (iii) Executive is not bound by any
employment, consulting, non-compete, confidentiality, trade secret or similar
agreement with any other person or entity, and (iv) Executive understands
Company will rely upon the accuracy and truth of the representations and
warranties of Executive set forth herein and Executive consents to such
reliance.

 

1.5         Location.  Executive’s principal place of employment shall be the
Washington, D.C. area.  Executive acknowledges that he may be required to travel
from time to time in the course of performing his duties for Company.

 

2.               Employment Period.  Executive and the Company each acknowledge
and agree that Executive’s employment is on an at-will basis, and either
Executive or the Company may terminate Executive’s employment at any time in
accordance with Section 5 below.  As used in this Agreement, the term
“Employment Period” shall mean the period Executive is employed with the Company
hereunder.

 

3.               Compensation.

 

3.1         Base Salary.  During the Employment Period, Executive’s base salary
(the “Base Salary”) shall be paid in accordance with Company’s regular payroll
practices in effect from time to time (presently bi-weekly), but not less
frequently than in monthly installments.  The Compensation Committee of the
Board (the “Committee”) will establish Executive’s Base Salary.

 

3.2         Incentive Bonus.  During the Employment Period, Executive shall be
eligible to receive an annual incentive bonus (“Incentive Bonus”).  Executive’s
target Incentive Bonus amount for each fiscal year during the Employment Period
shall be fifty percent (50%) of Executive’s annual rate of Base Salary. 
Executive’s Incentive Bonus shall be in an amount to be determined by the
Committee in its sole discretion, based on the performance objectives
established by the Committee for the particular 12-month period covered by the
bonus.  Except as expressly provided in Section 5.3(b) below, payment of
Executive’s Incentive Bonus is contingent on Executive’s continued employment
with Company through the last day of the 12-month period covered by the bonus
and shall be paid not later than two and one-half months after the end of such
period.

 

2

--------------------------------------------------------------------------------


 

4.               Benefits.  During the Employment Period, Executive shall be
entitled to participate in all employee retirement and welfare benefit plans and
programs, and paid time off and fringe benefit plans and programs, made
available by Company to Company’s employees generally, in accordance with the
eligibility and participation provisions of such plans and as such plans or
programs may be in effect from time to time, and shall be entitled to
reimbursement for reasonable business expenses in accordance with Company’s
expense reimbursement policies in effect from time to time.

 

5.               Termination.

 

5.1         Termination by Company.  Executive’s employment by Company, and the
Employment Period, may be terminated at any time by Company: (i) with Cause (as
defined in Section 5.5), or (ii) with no less than sixty (60) days advance
notice to Executive, without Cause, or (iii) in the event of Executive’s death,
or (iv) in the event that the Board determines in good faith that Executive has
a Disability (as defined in Section 5.5).

 

5.2         Termination by Executive.  Executive’s employment by Company, and
the Employment Period, may be terminated by Executive with no less than sixty
(60) days advance notice to Company (such notice to be delivered in accordance
with Section 5.6); provided, however, that in the case of a termination for Good
Reason (as defined in Section 5.5), Executive may provide immediate written
notice at the end of the notice and cure period referred to in the “Good Reason”
definition in Section 5.5 if Company fails to, or cannot, reasonably cure the
event that constitutes Good Reason.

 

5.3         Benefits Upon Termination.  If Executive’s employment by Company is
terminated during the Employment Period for any reason by Company or by
Executive (in any case, the date that Executive’s employment by Company
terminates is referred to as the “Severance Date”), Company shall have no
further obligation to make or provide to Executive, and Executive shall have no
further right to receive or obtain from Company, any payments or benefits except
as follows:

 

(a)           Company shall pay Executive (or, in the event of his death,
Executive’s estate) any Accrued Obligations (as defined in Section 5.5);

 

(b)           If, during the Employment Period, Executive’s employment with
Company terminates as a result of an Involuntary Termination (as defined in
Section 5.5), Executive shall be entitled to the following benefits (in addition
to the Accrued Obligations and subject to the release requirement of
Section 5.4):

 

(i)            Company shall pay Executive, subject to tax withholding and other
authorized deductions, an amount equal to the sum of (x) one (1) times his Base
Salary at the annual rate in effect on the Severance Date, plus (y) one
(1) times his target Incentive Bonus for the year in which the Severance Date
occurs.  Such amount is referred to hereinafter as the “Severance Benefit.” 
Subject to Section 22(b), Company shall pay the Severance Benefit to Executive
in substantially equal installments in accordance with Company’s standard
payroll practices over a period of twelve (12) consecutive months, with the
first installment payable in the month following the month in which Executive’s
Separation from Service (as such term is defined in Section 5.5) occurs.

 

3

--------------------------------------------------------------------------------


 

(ii)           Company will pay for Executive’s premiums charged to continue
medical coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), at the same or reasonably equivalent medical coverage for Executive
(and, if applicable, Executive’s eligible dependents) as in effect immediately
prior to the Severance Date, to the extent that Executive elects such continued
coverage; provided that Company’s obligation to make any payment pursuant to
this clause (ii) shall, subject to Section 22(b), commence with continuation
coverage for the month following the month in which Executive’s Separation from
Service occurs and shall cease with continuation coverage for the twelve (12)
month period following the month in which Executive’s Separation from Service
occurs (or, if earlier, shall cease upon the first to occur of Executive’s
death, the date Executive becomes eligible for coverage under the health plan of
a future employer, or the date Company ceases to offer group medical coverage to
its active executive employees or Company is otherwise under no obligation to
offer COBRA continuation coverage to Executive).  To the extent Executive elects
COBRA coverage, he shall notify Company in writing of such election prior to
such coverage taking effect and complete any other continuation coverage
enrollment procedures Company may then have in place.

 

Notwithstanding the foregoing provisions of this Section 5.3, if Executive
breaches his obligations under Section 6 of this Agreement at any time, from and
after the date of such breach, Executive will no longer be entitled to, and
Company will no longer be obligated to pay, any remaining unpaid portion of any
benefits provided in Section 5.3(b); provided that, if Executive provides the
release contemplated by Section 5.4, in no event shall Executive be entitled to
benefits pursuant to Section 5.3(b) of less than $5,000 (or the amount of such
benefits, if less than $5,000), which amount the parties agree is good and
adequate consideration, in and of itself, for Executive’s release contemplated
by Section 5.4.

 

The foregoing provisions of this Section 5.3 shall not affect: (i) Executive’s
receipt of benefits otherwise due terminated employees under group insurance
coverage consistent with the terms of the applicable Company welfare benefit
plan; (ii) Executive’s rights under COBRA to continue participation in medical,
dental, hospitalization and life insurance coverage; or (iii) Executive’s
receipt of benefits otherwise due in accordance with the terms of Company’s
401(k) plan (if any).

 

5.4         Release; Exclusive Remedy.

 

(a)           This Section 5.4 shall apply notwithstanding anything else
contained in this Agreement or any stock option, restricted stock or other
equity-based award agreement to the contrary.  As a condition precedent to any
Company obligation to Executive pursuant to Section 5.3(b) or any obligation to
accelerate vesting of any equity-based award in connection with the termination
of Executive’s employment, Executive shall, upon or promptly following his last
day of employment with Company, provide Company with a valid, executed general
release agreement in a form acceptable to Company within twenty-one (21) days
following the termination of Executive’s

 

4

--------------------------------------------------------------------------------


 

employment, and such release agreement shall have not been revoked by Executive
pursuant to any revocation rights afforded by applicable law.  Company shall
have no obligation to make any payment or provide any benefit to Executive
pursuant to Section 5.3(b) (or otherwise accelerate the vesting of any
equity-based award in the circumstances as otherwise contemplated by the
applicable award agreement) unless and until the release agreement contemplated
by this Section 5.4 becomes irrevocable by Executive in accordance with all
applicable laws, rules and regulations.

 

(b)           Executive agrees that the payments and benefits contemplated by
Section 5.3 (and any applicable acceleration of vesting of an equity-based award
in accordance with the terms of such award in connection with the termination of
Executive’s employment) shall constitute the exclusive and sole remedy for any
termination of his employment and Executive covenants not to assert or pursue
any other remedies, at law or in equity, with respect to any termination of
employment.  Company and Executive acknowledge and agree that there is no duty
of Executive to mitigate damages under this Agreement.  All amounts paid to
Executive pursuant to Section 5.3 shall be paid without regard to whether
Executive has taken or takes actions to mitigate damages.

 

5.5         Certain Defined Terms.

 

(a)           As used herein, “Accrued Obligations” means:

 

(i)            any Base Salary that had accrued but had not been paid (including
accrued and unpaid vacation time) on or before the Severance Date; and

 

(ii)           any Incentive Bonus payable pursuant to Section 3.2 earned by
Executive with respect to any bonus period ending prior to the Severance Date,
to the extent such bonus has not been paid as of the Severance Date; and

 

(iii)          any reimbursement due to Executive pursuant to Section 4 for
expenses incurred by Executive on or before the Severance Date.

 

(b)           As used herein, “Cause” shall mean, as reasonably determined by
the Board (excluding Executive, if he is then a member of the Board), (i) any
act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee of Company which is intended to result in
substantial personal enrichment of Executive and is reasonably likely to result
in material harm to Company, (ii) Executive’s commission of a felony, (iii) a
willful act by Executive which constitutes misconduct and is materially
injurious to Company, or (iv) continued willful violations by Executive of
Executive’s obligations to Company after there has been delivered to Executive a
written demand for performance from Company which describes the basis for
Company’s belief that Executive has willfully violated his obligations to
Company.  Failure to achieve Company or individual performance objectives shall
not be considered “Cause” for the purposes of this section.

 

(c)           As used herein, “Change in Control” shall mean the occurrence of
(a) a “change in the ownership” of the Company within the meaning of Treasury
Regulation 1.409A-3(i)(5)(v), (b) a “change in the effective control” of the
Company within the meaning of Treasury Regulation 1.409A-3(i)(5)(vi)(A), or
(c) a change “in the ownership of a substantial portion of the assets” of the
Company within the meaning of Treasury Regulation 1.409A-3(i)(5)(vii).

 

5

--------------------------------------------------------------------------------


 

(d)           As used herein, “Disability” shall mean a physical or mental
impairment which, as reasonably determined by the Board, renders Executive
unable to perform the essential functions of his employment with Company, even
with reasonable accommodation that does not impose an undue hardship on Company,
for more than 180 days in any 12-month period, unless a longer period is
required by federal or state law, in which case that longer period would apply.

 

(e)           As used herein, “Good Reason” shall mean the occurrence of any of
the following without Executive’s express written consent: (i) a material
reduction of Executive’s duties, position or responsibilities relative to
Executive’s duties, position or responsibilities in effect immediately prior to
such reduction, or the removal of Executive from such duties, position and
responsibilities; (ii) a material reduction by Company of Executive’s Base
Salary or Incentive Bonus opportunity as in effect immediately prior to such
reduction; (iii) the relocation of Executive to a facility or a location more
than twenty-five (25) miles from Rockville, Maryland; or (iv) a Change in
Control; provided, however, that any such condition or conditions, as
applicable, shall not constitute Good Reason unless both (x) Executive provides
written notice to Company of the condition claimed to constitute Good Reason
within sixty (60) days of the initial existence of such condition(s) (such
notice to be delivered in accordance with Section 19), and (y) Company fails to
remedy such condition(s) within thirty (30) days of receiving such written
notice thereof; and provided, further, that in all events the termination of
Executive’s employment with Company shall not be treated as a termination for
Good Reason unless such termination occurs not more than one hundred and twenty
(120) days following the initial existence of the condition claimed to
constitute Good Reason.

 

(f)            As used herein, “Involuntary Termination” shall mean a
termination of Executive’s employment by Company without Cause or by Executive
for Good Reason.  For purposes of this Agreement, the term Involuntary
Termination shall not include a termination of Executive’s employment due to
Executive’s death or Disability.

 

(g)           As used herein, the term “Person” shall be construed broadly and
shall include, without limitation, an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization and a governmental entity
or any department, agency or political subdivision thereof.

 

(h)           As used herein, a “Separation from Service” occurs when Executive
dies, retires, or otherwise has a termination of employment with Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

 

5.6         Notice of Termination.  Any termination of Executive’s employment
under this Agreement shall be communicated by written notice of termination from
the terminating party to the other party.  This notice of termination must be
delivered in accordance with Section 19 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination.

 

6

--------------------------------------------------------------------------------


 

5.7         Limitation on Benefits.

 

(a)           Notwithstanding anything contained in this Agreement to the
contrary, to the extent that the payments and benefits provided under this
Agreement and benefits provided to, or for the benefit of, Executive under any
other Company plan or agreement (such payments or benefits are collectively
referred to as the “Benefits”) would be subject to the excise tax (the “Excise
Tax”) imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), the Benefits shall be reduced (but not below zero) if and
to the extent that a reduction in the Benefits would result in Executive
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income taxes and the Excise Tax), than if Executive received all
of the Benefits (such reduced amount is referred to hereinafter as the “Limited
Benefit Amount”).  Unless Executive shall have given prior written notice
specifying a different order to Company to effectuate the Limited Benefit
Amount, Company shall reduce or eliminate the Benefits by first reducing or
eliminating those payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined).  Any notice given by Executive pursuant
to the preceding sentence shall take precedence over the provisions of any other
plan, arrangement or agreement governing Executive’s rights and entitlements to
any benefits or compensation.

 

(b)           A determination as to whether the Benefits shall be reduced to the
Limited Benefit Amount pursuant to this Agreement and the amount of such Limited
Benefit Amount shall be made by Company’s independent public accountants or
another certified public accounting firm of national reputation designated by
Company (the “Accounting Firm”) at Company’s expense.  The Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to Company and Executive within five
(5) days of the date of termination of Executive’s employment, if applicable, or
such other time as requested by Company or Executive (provided Executive
reasonably believes that any of the Benefits may be subject to the Excise Tax),
and if the Accounting Firm determines that no Excise Tax is payable by Executive
with respect to any Benefits, it shall furnish Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to any such Benefits.  Unless Executive provides written notice to
Company within ten (10) days of the delivery of the Determination to Executive
that he disputes such Determination, the Determination shall be binding, final
and conclusive upon Company and Executive.

 

6.              Confidentiality, Proprietary Information; Non-Solicitation.

 

6.1         Company Information. Executive agrees to hold in strictest
confidence, and not to use or disclose, except for the benefit of Company, to
any person, firm or corporation, any Confidential Information of Company or any
of its affiliates (Company and its affiliates are referred to, collectively, as
the “The Company Group”).  “Confidential Information” means any of The Company
Group’s proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, products, services, customer lists and
customers (including, but not limited to, customers of The Company Group on whom
Executive calls or with whom Executive becomes acquainted during the Employment
Period), markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering data,

 

7

--------------------------------------------------------------------------------


 

hardware configuration information, marketing, financial or other business
information which are (a) disclosed to Executive by The Company Group either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment, or (b) developed by Executive solely or jointly with others on
behalf of The Company Group.  All inventions and developments on the part of
Executive during the Employment Period shall be “works for hire” on behalf of
The Company Group and shall be the sole property of The Company Group. 
Confidential Information does not include any of the foregoing items which has
become publicly known or made generally available through no wrongful act of
Executive or of others who were under confidentiality obligations as to the item
or items involved or improvements or new versions thereof.

 

6.2         Former Employer Information.  Executive will not, during the
Employment Period, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that Executive will not bring onto the premises of Company any unpublished
document or proprietary information belonging to any such employer, person or
entity unless consented to in writing by such employer, person or entity.

 

6.3         Third Party Information.  Executive recognizes that The Company
Group has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on The Company Group’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes.  Executive agrees to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
Executive’s work for Company consistent with The Company Group’s agreement with
such third party.

 

6.4         Non-Interference with Customers.  During the period of Executive’s
employment with The Company Group and for a period of twelve (12) months
thereafter, Executive will not, directly or indirectly through any other Person,
use Confidential Information to influence or attempt to influence customers,
vendors, suppliers, licensors, lessors, joint venturers, associates,
consultants, agents, or partners of The Company Group to divert their business
away from The Company Group, and Executive will not otherwise interfere with,
disrupt or attempt to disrupt the business relationships, contractual or
otherwise, between The Company Group, on the one hand, and any of its or their
customers, suppliers, vendors, lessors, licensors, joint venturers, associates,
officers, employees, consultants, managers, partners, members or investors, on
the other hand.

 

6.5         Non-Solicitation of Employees.  During the period of Executive’s
employment with The Company Group and for a period of twelve (12) months
thereafter, Executive will not, directly or indirectly, individually or as a
consultant to, or as an employee, officer, stockholder, director or other owner
of or participant in any business, solicit (or assist in soliciting) any person
who is then, or at any time within six (6) months prior thereto was, an employee
of an entity within The Company Group who earned annually $25,000 or more as an
employee of such entity during the last six (6) months of his or her own
employment to work for (as an employee, consultant or otherwise) any business,
individual, partnership, firm, corporation, or other entity whether or not
engaged in competitive business with any entity in The Company Group.

 

6.6         Understanding of Covenants.  Executive acknowledges that, in the
course of his employment with The Company Group, he has become familiar, or will
become familiar, with The Company Group’s trade secrets and with other
confidential and proprietary information concerning The Company Group and that
his services have been and will be of special, unique

 

8

--------------------------------------------------------------------------------


 

and extraordinary value to The Company Group.  Executive agrees that the
foregoing covenants set forth in this Section 6 (together, the “Restrictive
Covenants”) are reasonable and necessary to protect The Company Group’s trade
secrets and other confidential and proprietary information, good will, stable
workforce, and customer relations.

 

Without limiting the generality of Executive’s agreement in the preceding
paragraph, Executive (i) represents that he is familiar with and has carefully
considered the Restrictive Covenants, (ii) represents that he is fully aware of
his obligations hereunder, (iii) agrees to the reasonableness of the length of
time and scope of the Restrictive Covenants, and (iv) agrees that the
Restrictive Covenants will continue in effect for the applicable periods set
forth above in this Section 6 regardless of whether Executive is then entitled
to receive severance pay or benefits from Company.  Executive understands that
the Restrictive Covenants may limit his ability to earn a livelihood in a
business similar to the business of The Company Group, but he nevertheless
believes that he has received and will receive sufficient consideration and
other benefits as an employee of Company and as otherwise provided hereunder or
as described in the recitals hereto to clearly justify such restrictions which,
in any event (given his education, skills and ability), Executive does not
believe would prevent him from otherwise earning a living.  Executive agrees
that the Restrictive Covenants do not confer a benefit upon Company
disproportionate to the detriment of Executive.

 

6.7         Enforcement.  Executive agrees that Executive’s services are unique
and that he has access to Confidential Information.  Accordingly, without
limiting the generality of Section 18, Executive agrees that a breach by
Executive of any of the covenants in this Section 6 would cause immediate and
irreparable harm to Company that would be difficult or impossible to measure,
and that damages to Company for any such injury would therefore be an inadequate
remedy for any such breach.  Therefore, Executive agrees that in the event of
any breach or threatened breach of any provision of this Section 6, Company
shall be entitled, in addition to and without limitation upon all other remedies
Company may have under this Agreement, at law or otherwise, to obtain specific
performance, injunctive relief and/or other appropriate relief (without posting
any bond or deposit) in order to enforce or prevent any violations of the
provisions of this Section 6, or require Executive to account for and pay over
to Company all compensation, profits, moneys, accruals, increments or other
benefits derived from or received as a result of any transactions constituting a
breach of this Section 6 if and when final judgment of a court of competent
jurisdiction or arbitrator, as applicable, is so entered against Executive. 
Executive further agrees that the applicable period of time any Restrictive
Covenant is in effect following the Severance Date, as determined pursuant to
the foregoing provisions of this Section 6, such period of time shall be
extended by the same amount of time that Executive is in breach of any
Restrictive Covenant.

 

7.             Indemnification, Liability Insurance.  Company agrees to
indemnify Executive and hold Executive harmless to the fullest extent permitted
by applicable law and under the bylaws of Company against and in respect to any
and all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys’ fees), losses, and damages resulting from
Executive’s good-faith performance of Executive’s duties and obligations to
Company.  Company shall cover Executive under directors and officers liability
insurance both during and, while potential liability exists (but in any case not
for more than six years), after the Employment Period in substantially the same
amount and on substantially the same terms as Company covers its other active
officers and directors.

 

9

--------------------------------------------------------------------------------


 

8.             Withholding Taxes.  Notwithstanding anything herein to the
contrary, Company may withhold (or cause there to be withheld, as the case may
be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment, or other taxes as
may be required to be withheld pursuant to any applicable law or regulation.

 

9.             Successors and Assigns.

 

(a)           This Agreement is personal to Executive and without the prior
written consent of Company shall not be assignable by Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by Executive’s legal representatives.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
Company and its successors and assigns.  Without limiting the generality of the
preceding sentence, Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean Company as hereinbefore
defined and any successor or assignee, as applicable, which assumes and agrees
to perform this Agreement by operation of law or otherwise.

 

10.          Section Headings; Number and Gender.  The section headings of, and
titles of paragraphs and subparagraphs contained in this Agreement are for the
purpose of convenience only, and they neither form a part of this Agreement nor
are they to be used in the construction or interpretation thereof.  As used
herein, where the context requires, the singular shall include the plural, the
plural shall include the singular, and any gender shall include all other
genders.

 

11.          Governing Law.  This Agreement, and all questions relating to its
validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary.  Jurisdiction and venue of any action pertaining to
the Agreement shall be in Orange County, California.

 

12.          Severability. It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under any present or future law, and if the
rights and obligations of any party under this Agreement will not be materially
and adversely affected thereby, such provision, as to such jurisdiction, shall
be ineffective, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction, and to this end the provisions of this Agreement are declared to
be severable.

 

13.          Entire Agreement.  This Agreement, embodies the entire agreement of
the parties hereto respecting the matters within its scope.  This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof (including, without
limitation, the Prior Employment Agreement).  Any

 

10

--------------------------------------------------------------------------------


 

prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to have been merged into
this Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect.  There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein.

 

14.          Modifications.  This Agreement may not be amended, modified or
changed, in whole or in part, except by a formal, definitive written agreement
expressly referring to this Agreement, which agreement is executed by both of
the parties hereto.

 

15.          Waiver.  Neither the failure nor any delay on the part of a party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence.  No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

16.          Mediation.  Any controversy arising out of or relating to
Executive’s employment (whether or not before or after the expiration of the
Employment Period), any termination of Executive’s employment, this Agreement,
the enforcement or interpretation of any of such agreements, or because of an
alleged breach, default, or misrepresentation in connection with any of the
provisions of any such agreement, including (without limitation) any state or
federal statutory claims, shall be submitted to mediation in Orange County,
California, before a mediator selected from Judicial Arbitration and Mediation
Services, Inc. or its successor (“JAMS”), or if JAMS is no longer able to supply
the mediator, such mediator shall be selected from the American Arbitration
Association; provided, however, that provisional injunctive relief may, but need
not, be sought in a court of law while mediation is pending.  All matters not
resolved by mediation may be litigated.  The parties agree that Company shall be
responsible for payment of the forum costs of any mediation hereunder, including
the mediator’s fee.

 

17.          Insurance.  Company shall have the right at its own cost and
expense to apply for and to secure in its own name, or otherwise, life, health
or accident insurance or any or all of them covering Executive, and Executive
agrees to submit to any usual and customary medical examination and otherwise
cooperate with Company in connection with the procurement of any such insurance
and any claims thereunder.

 

18.          Remedies.  Notwithstanding anything to the contrary in Section 16,
each of the parties to this Agreement and any such person or entity granted
rights hereunder whether or not such person or entity is a signatory hereto
shall be entitled to enforce its rights under this Agreement specifically to
recover damages and costs for any breach of any provision of this Agreement and
to exercise all other rights existing in its favor.  The parties hereto agree
and acknowledge that money damages may not be an adequate remedy for any breach
of the provisions of this Agreement and that each party may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance, injunctive relief and/or other appropriate equitable
relief (without posting any bond or deposit) in order to enforce or prevent any
violations of the provisions of this Agreement.  Each party shall be responsible
for paying its own attorneys’ fees, costs and other expenses pertaining to any
such legal proceeding and enforcement regardless of whether an award or finding
or any judgment or verdict thereon is entered against either party.

 

11

--------------------------------------------------------------------------------


 

19.          Notices.

 

(a)           All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested.  Any notice shall be duly addressed to the
parties as follows:

 

 

(i)

 

if to Company

 

 

 

 

 

 

Willdan Group, Inc.

 

 

 

2401 E. Katella Avenue, #300

 

 

 

Anaheim, CA 92806

 

 

 

Attn: Board of Directors

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

Robert L. Lavoie, Esq.

 

 

 

LAVOIE & JARMAN

 

 

 

2401 E. Katella Ave.,

 

 

 

Suite 310Anaheim, CA 92806

 

(ii)           if to Executive, to the address most recently on file in the
payroll records of Company.

 

(b)           Any party may alter the address to which communications or copies
are to be sent by giving notice of such change of address in conformity with the
provisions of this Section 19 for the giving of notice.  Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.

 

20.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.  This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.  Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.

 

21.          Legal Counsel; Mutual Drafting.  Each party recognizes that this is
a legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice.  Each party has
cooperated in the drafting, negotiation and preparation of this Agreement. 
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

 

12

--------------------------------------------------------------------------------


 

22.          Section 409A.

 

(a)           It is intended that any amounts payable under this Agreement shall
either be exempt from or comply with Section 409A of the Code (including the
Treasury regulations and other published guidance relating thereto) (“Code
Section 409A”) so as not to subject Executive to payment of any additional tax,
penalty or interest imposed under Code Section 409A.  The provisions of this
Agreement shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Code Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to Executive.

 

(b)           If Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of Executive’s Separation
from Service, Executive shall not be entitled to any payment or benefit pursuant
to Section 5.3(b) until the earlier of (i) the date which is six (6) months
after his or her Separation from Service for any reason other than death, or
(ii) the date of Executive’s death.  The provisions of this Section 22(b) shall
only apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Code Section 409A.  Any amounts otherwise
payable to Executive upon or in the six (6) month period following Executive’s
Separation from Service that are not so paid by reason of this
Section 22(b) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
Executive’s Separation from Service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of Executive’s death).

 

(c)           To the extent that any benefits pursuant to Section 4 or
5.3(b)(ii) are taxable to Executive, any reimbursement payment due to Executive
pursuant to such provision shall be paid to Executive on or before the last day
of Executive’s taxable year following the taxable year in which the related
expense was incurred.  The benefits pursuant to such sections are not subject to
liquidation or exchange for another benefit and the amount of such benefits that
Executive receives in one taxable year shall not affect the amount of such
benefits that Executive receives in any other taxable year.

 

13

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of the
Effective Date.

 

“COMPANY”

 

“EXECUTIVE”

Willdan Group, Inc.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Thomas D. Brisbin

 

/s/ Marc Tipermas

Name:

Thomas D. Brisbin

 

Marc Tipermas

Title:

Chief Executive Officer

 

 

 

14

--------------------------------------------------------------------------------